DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
2.	Regarding the applicant’s rejoinder request, the request will be considered at a later time because generic claim 1 is currently being rejected. The examiner will reconsider the rejoinder request at the time claim 1 is allowed.

Procedural Summary
3.    This is responsive to the claims filed on 7/26/22.
4.    Claims 1, 4, 11, 13, 16 and 18 has been amended. Claims 1 and 3 – 20 are pending.

Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/22 has been entered.
 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1 and 3 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (US 6784901) and in view Escalera (US 20040102245) and further in view Amaitis (US 20100160012) and further in view of Guymon (US 7995064) and further in view of Cook (US 20100041457).
8.	Regarding claims 1, 11 and 16, Harvey discloses a first client device comprising (abstract): 
a memory (paragraphs 5, 7 and 13); 
and a processing device coupled to the memory and operable, the processing device to (paragraphs 5, 7 and 13): 
provide, by a first instance of a messaging application hosted by a game engine executing that executes on the first client device, a user interface for messaging with a second client device (abstract and paragraph 4); 
receive first instructions to render a first object in the user interface provided by the first instance of the messaging application of the first client device, wherein the first instructions to render the first are initiated by a second instance of the messaging application of the second client device; render, by the game engine based on the first instructions, one or more first frames to generate the first for presentation in the user interface of provided by the first instance of the messaging application the first client device based on the first instructions (abstract and paragraph 4); 
and cause the presentation of the one or more first rendered frames of the first 3D object in the user interface of the first instance of the messaging application of the first client device (abstract and paragraphs 4 and 8).
Harvey fails to explicitly disclose the following limitations:
(the first object) is a first 3D object
and the first 3D object is part of a mini-game separate from the game.
Escalera teaches
(the first object) is a first 3D object (abstract)
and the first 3D object is part of a mini-game (i.e. a bonus game described in paragraph 19) separate from the game (abstract and paragraph 19; Using BRI (broadest reasonable interpretation) in view of the specifications, the bonus game read on the claimed mini-game).
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified Harvey in view Escalera to include the aforementioned method in order to achieve the predictable result of enhancing gaming presentation.
The combination of Harvey and Escalera fail to explicitly disclose the following limitations:
responsive to the first instructions, a viewing angle of the first 3D object displayed in the user interface provided by the first instance of the messaging application of the first client device is controllable so as to be distinct from a viewing angle of the first 3D object displayed at the second client device,
Amaitis teaches:
responsive to the first instructions (i.e. instructions from a first user 10), a viewing angle of the first 3D object displayed in the user interface provided by the first instance of the messaging application of the first client device is controllable so as to be distinct from a viewing angle of the first 3D object displayed at the second client device (i.e. the client device of user 10b described in paragraph 153) (abstract and paragraphs 128 and 153).
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Harvey and Escalera in view Amaitis of  to include the aforementioned method in order to achieve the predictable result of improving gaming presentation/player gaming experience.
The combination of Harvey, Escalera and Amaitis fail to explicitly disclose the following limitations:
the user interface, which includes the first 3D object and which is provided by the first instance of the messaging application of the first client device, is a separate window from a window of a game interface for playing a game executed by the game engine, and the first 3D object is part of a mini-game separate from the game.
Guymon teaches:
the user interface, which includes the first object/part 1110 (i.e. the first 3D object) and which is provided by the first instance of the messaging application (i.e. messaging application shown in part 605) of the first client device, is a separate window from a window of a game interface (i.e. game scene 905) for playing a game executed by the game engine (abstract and FIG. 11 and Col 11, lines 36 - 42).
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Harvey, Escalera and Amaitis in view of Guymon to include the aforementioned method in order to achieve the predictable result of improving player gaming experience.
The combination of Harvey, Escalera, Amaitis and Guymon fail to explicitly disclose the following limitations:
the game engine enables the messaging between the first client device and the second client device to continue in the user interface after exiting the game, 
wherein the continued messaging is concurrent with continued execution of theAttorney Ref. RC-0018-01-US-NP game engine on the first client device after the game is exited and is no longer being executed by the game engine, and wherein the continued messaging after exiting the game occurs via Internet access to a messaging server connected between the first and second client devices,
Cook teaches:
the game engine (i.e. the game engine described in paragraph 19) enables the messaging between the first client device (i.e. client devices 101) and the second client device (i.e. client devices 102) to continue in the user interface (i.e. interface window) after exiting the game (i.e. outside of the current computer game) (Abstract and paragraphs 19, 21 and 27; paragraphs 19 teaches the game overlay may establish inter-process communications (IPC) between the game client component and the game engine; Abstract and paragraph 27 teach the user may participate in an online computer game while an overlaid messaging session user interface window is concurrently displayed to enable interaction with other game players both inside and outside of the current computer game),
wherein the continued messaging (i.e. the overlaid messaging session) is concurrent with continued execution of the game engine on the first client device after the game is exited (i.e. outside of the current computer game) and is no longer being executed by the game engine (i.e. the game engine described in paragraph 19) (Abstract and paragraphs 19, 21 and 27), 
and wherein the continued messaging after exiting the game occurs via Internet access (i.e. via network 105) to a messaging server (i.e. messaging server 106) connected between the first and second client devices (i.e. client devices 101 and 102) (Abstract and paragraphs 19, 21, 25, 27 and 31 and FIG. 4; paragraph 25 teaches Client devices 101-104 may also be configured to communicate a message, such as through email, Short Message Service (SMS), Multimedia Message Service (MMS), instant messaging (IM), internet relay chat (IRC), Mardam-Bey's IRC (mIRC), Jabber, or the like, between another computing device. However, the present invention is not limited to these message protocols, and virtually any other message protocol may be employed. Thus, in one embodiment, client devices 101-104 may enable users to participate in one or more messaging sessions, such as a chat session. Such messaging sessions may be text oriented, in that the communications are achieved using text. However, other messaging sessions may occur using client devices 101-104 that employ other mechanisms to communicate, include, but not limited to audio, graphics, video, and/or a combination of text, audio, graphics, and/or video; paragraph 31 teaches Network 105 is configured to couple messaging server 106, GDS 108, game server 110, and client device 101 with other computing devices, including potentially through wireless network 110 to client devices 102-104. Network 105 is enabled to employ any form of computer readable media for communicating information from one electronic device to another. Also, network 105 can include the Internet in addition to local area networks (LANs), wide area networks (WANs), direct connections, such as through a universal serial bus (USB) port, other forms of computer-readable media, or any combination thereof),
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Harvey, Escalera, Amaitis and Guymon in view of Cook to include the aforementioned method in order to achieve the predictable result of enhancing/extending the communication time between gaming devices, hence encourage player interactions (i.e. by allowing offline communication (i.e. communication after exiting the game) between two gaming devices/players).
8.	Regarding claims 3, 12 and 17, Penman also teaches the presentation of the rendered one or more first frames of the first object (i.e. the first 3D object) in the user interface (i.e. the interface associated with the instant messaging described in paragraph 40) provided by the first instance of the messaging application (i.e. the messaging application described in the abstract) occurs concurrently with the game engine operating in a first state in which the game engine does not execute the game, including in an offline mode described in paragraph 40 (i.e. after exiting the game)), and in an offline mode described in paragraph 40 (i.e. after exiting the game)), the user interface continues the messaging, between the first client device and the second client device, in another game or in a lobby of a collaboration platform (i.e. a portion of the instant messaging (platform) described in paragraph 40) that provides games for the game engine ((abstract and paragraph 40)).
	Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Harvey, Escalera, Amaitis and Guymon in view of Penman to include the aforementioned method in order to achieve the predictable result of enhancing/extending the communication time between gaming devices, hence encourage player interactions (i.e. by allowing offline communication (i.e. communication after exiting the game) between two gaming devices/players) .
9.	Regarding claims 4, 13 and 18, The combination of Harvey, Escalera, Amaitis and Guymon (i.e. the Harvey reference) also discloses the processing device is further operable to: provide, by the first instance of the messaging application, an area of the game interface (i.e. one of the interfaces described in paragraph 8) for messaging; receive second instructions to render a second 3D object (i.e. an second object in the 3D world described in paragraph 8) in the area of the game interface of the first client device, wherein the second instructions to render the second 3D object (i.e. an second object in the 3D world described in paragraph 8) are initiated by the second instance of the messaging application of the second client device; render, by the game engine based on the second instructions, one or more second frames to generate the second 3D object (i.e. an second object in the 3D world described in paragraph 8) for presentation in the area of the game interface of the first client device based on the second instructions; and cause the presentation of the one or more second rendered frames of the second 3D object (i.e. an second object in the 3D world described in paragraph 8) in the area of the game interface of the first instance of the messaging application of the first client device concurrent with the game engine operating in a second state, wherein in the second state, the game engine executes the game that is presented in the game interface (Abstract, paragraphs 4, 6 and 8).
	The combination of Harvey, Escalera, Amaitis and Guymon fail to explicitly disclose the following limitations:
and wherein messages between the first and second client devices, which are communicated between the first and second client devices while the game engine is in the second state and executing the game, are accessible by the first client device for presentation in the user interface when the game engine is in the first state and not executing the game after the game is exited.
Cook teaches:
and wherein messages (i.e. messages in the overlaid messaging session) between the first and second client devices (i.e. client devices 101 and 102), which are communicated between the first and second client devices (i.e. client devices 101 and 102) while the game engine (i.e. the game engine described in paragraph 19) is in the second state (i.e. the state associated inside of the current game as described in abstract and paragraph 27) and executing the game, are accessible by the first client device (i.e. client device 101) for presentation in the user interface (i.e. in the an overlaid messaging session user interface window) when the game engine is in the first state (i.e. the state associated outside of the current game as described in abstract and paragraph 27) and not executing the game after the game is exited (Abstract and paragraphs 19, 21 and 27).
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Harvey, Escalera, Amaitis and Guymon in view of Cook to include the aforementioned method in order to achieve the predictable result of enhancing/extending the communication time between gaming devices, hence encourage player interactions (i.e. by allowing offline communication (i.e. communication after exiting the game) between two gaming devices/players) .
10.	Regarding claim 5, Harvey discloses the one or more first rendered frames of the first 3D object (i.e. an (first) object in the 3D world described in paragraph 8) presented in the user interface are accessible via the area of the game interface, and wherein the one or more second rendered frames of the second 3D object presented in the area of the game interface are accessible via the user interface (paragraphs 4, 6 and 8).
11.  	Regarding claim 6, Harvey discloses the first 3D object includes a 3D animation (i.e. the 3D animation described in paragraph 22) (paragraphs 4, 6 and 22).
12.	Regarding claim 7, Harvey discloses wherein the first instructions are received by a server (i.e. the server described in paragraph 7) of a collaboration platform from the second instance of the messaging application of the second client device (paragraphs 4, 6 and 7).
13.	Regarding claim 8, Harvey discloses the processing device is operable to: receive a message comprising text for presentation in the user interface of the first instance of the messaging application, wherein the message is sent by the second instance of the messaging application of the second client device; and cause the presentation of the message in the user interface of the first instance of the messaging application of the first client device (Abstract, paragraphs 4, 6 and 8).
14.	Regarding claim 9, Harvey discloses the processing device is further operable to: send, via the first instance of the messaging application to the second client device, a message for the second client device comprising that includes a third 3D object (i.e. a second object in the 3D world described in paragraph 8) for rendering by the second client device using based on third instructions to render the third 3D object (paragraphs 4, 6 and 8).
15.	Regarding claim 10, Harvey discloses the processing device is further operable to generate rendering commands based on the first instructions, and wherein the rendering, by the game engine, of the one or more first frames is based on the rendering commands (paragraphs 4 and 6).
16.	Regarding claim 14, Harvey discloses the one or more first rendered frames of the first 3D object presented in the user interface are accessible via the area of the game interface, and wherein the one or more second rendered frames of the second 3D object presented in the area of the game interface are accessible via the user interface (paragraphs 4 and 6).
17.	Regarding claim 15, Harvey discloses the operations further comprise: receiving a message comprising text for presentation in the user interface provided by the first instance of the messaging application, wherein the message is sent by the second instance of the messaging application at the second client device; and causing the presentation of the message in the user interface provided by the first instance of the messaging application of the first client device (paragraphs 4 and 6).
18.	Regarding claim 19, the one or more first rendered frames of the first 3D object presented in the user interface are accessible via the area of the game interface, and wherein the one or more second rendered frames of the second 3D object presented in the area of the game interface are accessible via the user interface (Abstract, paragraphs 4, 6 and 8).
19.	Regarding claim 20, Harvey discloses the first instructions are received by a server (i.e. the server described in paragraph 7) of a collaboration platform from the second instance of the messaging application of the second client device (paragraphs 4, 6 - 8).

Response to Arguments
20.	Regarding claims 1 and 3 – 20, the applicant argues that the combination of Harvey, Escalera, Amaitis, Guymon and Penman fail to teach all the newly amended limitations of the claims (Remarks, pages 12 - 16).
	The examiner agrees. However the new rejection of Harvey, Escalera, Amaitis, Guymon and Cook teach all the newly amended limitations of claims 1 and 3 - 20 (see rejections above for details).

Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715 

/KANG HU/Supervisory Patent Examiner, Art Unit 3715